Citation Nr: 1100625	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  07-25 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for traumatic positional vertigo.  

2.  Entitlement to an initial compensable evaluation for left 
wrist strain with history of scapholunate tear prior to March 27, 
2009, and in excess of 10 percent on and after March 27, 2009. 

3.  Entitlement to an initial compensable evaluation for left 
knee patellofemoral syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel
INTRODUCTION

The Veteran served on active duty from August 2001 to June 2006.

This matter comes to the Board of Veterans' Appeals (Board) from 
a December 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In a 
May 2009 rating decision the RO increased the evaluation for left 
wrist strain with history of scapholunate tear to 10 percent 
effective March 27, 2009.  Because the maximum benefit was not 
granted, the issue of entitlement to a higher evaluation remains 
on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of entitlement to increased evaluations for right and 
left shin splints and bilateral plantar fasciitis have been 
raised by the record, but have not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them, and they are REFERRED to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  The competent and probative evidence is at least in equipoise 
that during the applicable period the Veteran's traumatic 
positional vertigo has manifested by dizziness and occasional 
staggering.  

2.  The Veteran's left wrist strain with history of scapholunate 
tear causes pain and limitation of activity, but has never 
manifested by ankylosis, limitation of palmar flexion in line 
with the forearm or dorsiflexion to less than 15 degrees.

3.  The Veteran's left knee patellofemoral syndrome causes pain 
and limitation of activity, but has not manifested by locking, 
ankylosis, recurrent subluxation, lateral instability, impairment 
of the tibia and fibula or genu recurvatum; flexion of the left 
knee has never been limited to 30 degrees or less and extension 
has always been to zero degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating 30 percent, but no greater, for 
traumatic positional vertigo have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.87, Diagnostic Code 6204 
(2010).

2.  Effective the day following the Veteran's discharge, the 
criteria for a 10 percent, but no greater, evaluation for a left 
wrist strain with history of scapholunate tear have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5099-5024, 5214, 5215 (2010).

3.  The criteria for an evaluation of 10 percent, but no greater, 
for left knee patellofemoral syndrome have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5256-5263 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

In a case such as this, where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  The appellant bears the burden of demonstrating 
any prejudice from defective notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  
The Veteran has not alleged any prejudice; thus that burden has 
not been met in this case.

Nevertheless, the Board notes that VA has fully complied with the 
notice provisions of 38 U.S.C.A. § 5103(a). In a letter dated in 
September 2006, the Veteran was advised how to substantiate his 
claim for service connection, as well as his and VA's duties in 
developing the claim.  In March 2007, he was also provided notice 
as to the disability rating and effective date elements of his 
claim.

The record also shows that VA has obtained the Veteran's service 
treatment records and VA records, assisted the Veteran in 
obtaining evidence, and obtained medical examinations and 
opinions as to the severity of his service-connected disabilities 
involved in the present appeal.  All known and available records 
relevant to the issue on appeal have been obtained and associated 
with the Veteran's claims file; and the Veteran has not contended 
otherwise.

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that VA 
examinations obtained in this case are adequate.  They are 
predicated on a substantial review of the record and medical 
findings and consider the Veteran's complaints and symptoms.  
Accordingly, VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues addressed in 
this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  "Staged" 
ratings are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

38 C.F.R. §§ 4.40, 4.45 and 4.59 require the Board to consider a 
veteran's pain, swelling, weakness, and excess fatigability when 
determining the appropriate evaluation for a disability using the 
limitation of motion diagnostic codes.  See Johnson v. Brown, 9 
Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Traumatic positional vertigo is evaluated under Diagnostic Code 
6204, which provides for evaluation of peripheral vestibular 
disorders.  A 10 percent evaluation is for assignment when there 
is occasional dizziness, and a maximum 30 percent disability 
evaluation is warranted when there is dizziness and occasional 
staggering.  See 38 C.F.R. § 4.87, Diagnostic Code 6204 (2010).  
Evaluation under Diagnostic Code 6205 (Meniere's disease) is not 
proper because, as noted below, the Veteran does not have 
Meniere's disease.  Id.  The assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).

The RO initially evaluated the Veteran's left wrist disabilities 
under Diagnostic Code 5299-5024.  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 5299 is 
used to identify musculoskeletal disorders that are not 
specifically listed in the schedule, but are rated by analogy to 
similar disabilities under the schedule.  See 38 C.F.R. §§ 4.20, 
4.27.  Diagnostic Code 5024 pertains to tenosynovitis.  38 C.F.R. 
§ 4.71a.  This Diagnostic Code provides that tenosynovitis will 
be rated on limitation of motion of affected parts, as 
degenerative arthritis under Diagnostic Code 5003.  Id.

Likewise, the Veteran's left knee patellofemoral syndrome is 
currently rated by analogy under Diagnostic Code 5014 
(osteomalacia), which in turn is rated based on limitation of 
motion of the affected parts, as degenerative arthritis.  Id. 

Diagnostic Code 5003 provides that degenerative arthritis will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved. When, however, 
the limitation of motion of the specific joint or joints involved 
is non-compensable under the appropriate code, a rating of 10 
percent is warranted for each major joint affected by limitation 
of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).

Normal ranges of motion of the wrist are to 70 degrees in 
dorsiflexion, and to 80 degrees in palmar flexion.  38 C.F.R. § 
4.71, Plate I.

38 C.F.R. § 4.71a, Diagnostic Codes 5214 and 5215 (2010), provide 
disability evaluations for wrist ankylosis and limitation of 
motion, respectively.  To qualify for the minimum compensable 
evaluation of 30 percent (major)/20 percent (minor) disabling 
available under Diagnostic Code 5214 (wrist ankylosis) for major 
joints, the service-connected disability must be manifested by 
favorable ankylosis of 20 to 30 degrees of dorsiflexion.  The 
next higher evaluation of 40 percent (major)/30 percent (minor) 
disabling is available where the veteran's wrist ankylosis is in 
any other position except favorable.  Finally, the maximum 
evaluation of 50 percent (major)/40 percent (minor) disabling is 
available under Diagnostic Code 5214 where the veteran's 
ankylosis is unfavorable, is in any degree of palmar flexion, or 
is associated with ulnar or radial deviation.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5214.  An evaluation of 10 percent 
disabling is available under Diagnostic Code 5215 for limitation 
of motion of either wrist where the veteran's wrist is limited in 
palmar flexion in line with the forearm or whether the veteran's 
dorsiflexion is less than 15 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5215.

Normal ranges of motion of the knee are to zero degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.

Diagnostic Code 5256 provides ratings for ankylosis of the knee.  
Favorable ankylosis of the knee, with angle in full extension, or 
in slight flexion between zero degrees and 10 degrees, is rated 
30 percent disabling.  Unfavorable ankylosis of the knee, in 
flexion between 10 degrees and 20 degrees, is to be rated 40 
percent disabling.  Unfavorable ankylosis of the knee, in flexion 
between 20 degrees and 45 degrees, is rated 50 percent disabling.  
Extremely unfavorable ankylosis, in flexion at an angle of 45 
degrees or more is to be rated 60 percent disabling.  38 U.S.C.A. 
§38 C.F.R. § 4.71a. 

Diagnostic Code 5257 provides ratings for recurrent subluxation 
or lateral instability.  Slight recurrent subluxation or lateral 
instability of the knee is rated 10 percent disabling; moderate 
recurrent subluxation or lateral instability of the knee is rated 
20 percent disabling; and severe recurrent subluxation or lateral 
instability of the knee is rated 30 percent disabling.  Id.  
Separate disability ratings are possible for arthritis with 
limitation of motion under Diagnostic Codes 5003 and instability 
of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  
When X-ray findings of arthritis are present and a veteran's knee 
disability is rated under Diagnostic Code 5257, the veteran would 
be entitled to a separate compensable rating under Diagnostic 
Code 5003 if the arthritis results in noncompensable limitation 
of motion and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98.

Diagnostic Code 5258 provides a 20 percent rating for dislocated 
semilunar cartilage with frequent episodes of "locking," pain, 
and effusion into the joint.  38 C.F.R. § 4.71a.  Diagnostic Code 
5259 provides a 10 percent rating for symptomatic removal of the 
semilunar cartilage.  Id.

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg.  Flexion of the leg limited to 60 degrees is 
rated noncompensably (zero percent) disabling; flexion of the leg 
limited to 45 degrees is rated 10 percent disabling; flexion of 
the leg limited to 30 degrees is rated 20 percent disabling; and 
flexion of the leg limited to 15 degrees is rated 30 percent 
disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate 
ratings may be granted based on limitation of flexion (Diagnostic 
Code 5260) and limitation of extension (Diagnostic Code 5261) of 
the same knee joint).

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 5 degrees 
is rated noncompensably (zero percent) disabling; extension of 
the leg limited to 10 degrees is rated 10 percent disabling; 
extension of the leg limited to 15 degrees is rated 20 percent 
disabling; extension of the leg limited to 20 degrees is rated 30 
percent disabling; extension of the leg limited to 30 degrees is 
rated 40 percent disabling; and extension of the leg limited to 
45 degrees is rated 50 percent disabling.  Id. 

Diagnostic Code 5262 provides ratings based on impairment of the 
tibia and fibula.  Malunion of the tibia and fibula with slight 
knee or ankle disability is rated 10 percent disabling; malunion 
of the tibia and fibula with moderate knee or ankle disability is 
rated 20 percent disabling; and malunion of the tibia and fibula 
with marked knee or ankle disability is rated 30 percent 
disabling.  Nonunion of the tibia and fibula with loose motion, 
requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 
4.71a.

Diagnostic Code 5263 provides a maximum 10 percent evaluation for 
genu recurvatum.  Id.

Traumatic Positional Vertigo

A review of the Veteran's service treatment records discloses 
that in April 2004, while serving in support of Operation Iraqi 
Freedom (OIF), the Veteran sustained a gunshot wound to the right 
jaw, which exited at his left temporal area.  Inter alia, this 
injury resulted in equilibrium problems.  

The Veteran filed his claim for service connection of residuals 
of a gunshot wound to the head in August 2006.  In that same 
month, he was provided a VA examination.  The report associated 
with this examination notes that the claims file was available 
and reviewed by the examiner and references a history of vertigo, 
particularly benign positional vertigo related to the gunshot 
wound.  

Of record is a September 2006 VA neurology consult note.  This 
note documents that the Veteran then reported a history of 
dizziness, described as a spinning sensation.  He related that he 
had had this sensation since sustaining the aforementioned 
gunshot wound and that this sensation occurred when he changed 
position and lasted about 20-30 seconds and resolved 
spontaneously.  He stated that his symptoms were worse when he 
would get out of bed first thing in the morning.  

Also of record is an October 2006 report of VA dental 
examination.  This report notes that the Veteran then complained 
of vertigo upon looking up and laying down.  

In the December 2006 rating decision, service connection was 
granted for post-traumatic positional vertigo and a 10 percent 
rating was assigned, effective June 28, 2006.  Service connection 
was also separately granted for other disabilities as residuals 
of the Veteran's gunshot wound to the head.  These include post-
traumatic headaches, which were rated as 30 percent disabling; a 
cognitive disorder, which was rated as 10 percent disabling; 
limited motion of temporomandibular articulation, which was rated 
as 10 percent disabling; loss of hard palate, which was rated as 
noncompensable; loss of maxilla, which was rated as 
noncompensable; a surgical scar of the face, which was rated as 
noncompensable; and cranial nerve palsy, which was rated as 
noncompensable.  He was also granted service connection for the 
loss of a tooth for treatment purposes only.

In March 2007 the Veteran submitted a personal statement.  In 
this statement he related that with his positional vertigo he had 
problems with dizziness, staggering and balance.  He related that 
he would get dizzy very easily and that he often staggered and 
had balance problems.  

Of record is a May 2007 report of videonystagmography (VNG) from 
the University of Kentucky.  This report notes that the Veteran 
reported balance problems, particularly related to the position 
he was in.  The Veteran particularly reported problems when lying 
down, more so when lying on his back.  He reported having trouble 
keeping his balance when he first got up to walk and that he 
noticed dizziness when he looked up.  

In May 2007 the Veteran was once again afforded a VA examination 
of the ears.  At this time, the Veteran's dizziness was described 
as more of an imbalance that was constant and associated with 
position, particularly worse when turning over in bed.  It also 
affected standing up, walking and running.  The examiner noted 
that the Veteran had vertigo and left vestibular weakness and 
that imbalance was constant and significantly affected his daily 
living and prevented him from engaging in all activities without 
symptoms.  

In an undated statement from the Veteran associated with the 
claims file subsequent to May 2007, the Veteran related that his 
dizziness problem was still there.  He described that it mainly 
happened when he changed positions, but that it had begun to 
affect him while sitting still.  

In July 2008, the Veteran was again afforded a VA examination of 
the ears.  At this time, he reiterated a history of positional 
dizziness, worse in the morning when getting out of bed.  He also 
stated that weather changes seemed to affect the dizziness, 
especially in the summer and winter.  He avoided participating in 
activities like ladder climbing and reported that if he was 
running he had to focus straight ahead or he would get dizzy.  
Physical examination noted, however, that there was no evidence 
of a staggering gait or imbalance.  

The Board acknowledges that there was no objective evidence of a 
staggering gait or imbalance at the July 2008 VA examination.  
Nevertheless, the Veteran is certainly competent to relate his 
observations of imbalance and staggering, as he has done.  The 
Court has in the past held that lay testimony is competent 
regarding features or symptoms of injury or disease when the 
features or symptoms are within the personal knowledge and 
observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 
469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006).  Accordingly, as the evidence has shown 
constant dizziness (imbalance) and the Veteran has related that 
he has occasionally staggered, the Board finds that the evidence 
more closely approximates the criteria for a 30 percent 
evaluation for the entire period under consideration in this 
appeal.  Accordingly, a 30 percent evaluation is granted.  
Fenderson, supra.  

The Board further finds that the manifestations of the disability 
at issue are most appropriately rated under Diagnostic Code 6204, 
and no alternate Diagnostic Code is for application.  In this 
regard, the Board is cognizant that the Veteran experiences other 
residuals of his in-service gunshot wound; however, as discussed 
above, the Veteran was granted service connection for a number of 
other disabilities as a consequence of that injury, and the 
ratings assigned for those disabilities are not currently before 
the Board on appeal.

Left Wrist Strain with History of Scapholunate Tear Prior to 
March 27, 2009, and in Excess of 10 Percent Since Then.

As noted above, the Veteran was afforded a VA examination in 
August 2006.  At this time, it was noted that when the Veteran 
sustained his gunshot wound he fell and sprained his left wrist.  
At this time, the Veteran reported having had mild to moderate 
pain in the wrist with lifting and heavy use.  Muscle/joint 
examination showed no muscle weakness, atrophy or spasm; however, 
the left wrist was tender to palpation.  There was no joint 
laxity.  Dorsiflexion of the wrist was from zero to 70 degrees.  
Palmar flexion was from zero to 80 degrees.  Ulnar deviation was 
from zero to 45 degrees and radial deviation was from zero to 20 
degrees.  Passive motion was unchanged and there was no 
additional limitation of motion on repetitive use of the joint 
due to pain, fatigue, weakness or lack of endurance.  A left 
wrist strain and no significant effects on the Veteran's usual 
occupation were noted.  The condition had no effect on his 
ability to perform the activities of daily living.  

A February 2007 private medical record documents a complaint of 
pain in the wrists, which the Veteran rated as 5/10.  He also 
described aching, popping, clicking and grinding, with all 
symptoms aggravated by activity.  This record documents no 
tenderness in the wrist, as well as normal range of motion 
therein, but mild pain with motion was noted.  A subsequent note 
from this provider notes that the Veteran complained that 
performing his workplace duties, which involved cutting wires, 
aggravated his wrist.  

In a March 2007 statement the Veteran related that for the past 
few years he had pain in his left wrist daily.  He described that 
doing certain things caused him to have sharp pains in this 
wrist.  

In March 2009 the Veteran was once again provided a VA 
examination.  At the time of this examination, the Veteran 
complained of chronic aching of the left wrist with popping 
associated with movement.  Examination showed no swelling or 
redness, but the Veteran was noted as unable to move the left 
wrist normally.  Upon grasping, the Veteran experienced sharp 
pain that limited his use of the wrist.  The course of this 
condition since its onset was noted as stable.  There was no 
deformity, giving way, stiffness or instability of the wrist.  
There was weakness and decreased speed of joint motion and 
popping noise on motion.  There had been no episodes of 
dislocation or subluxation, locking or effusions.  The condition 
did not affect the motion of the joint.  Dorsiflexion was from 
zero to 72 degrees.  Palmar flexion was from zero to 40 degrees.  
Radial deviation was from zero to 22 degrees.  Ulnar deviation 
was from zero to 40 degrees.  There was objective evidence of 
pain with active emotion.  There was no additional limitation 
with repetitive use.  A diagnosis of scapholunate tear of the 
left wrist was made.  The examiner noted that this caused 
decreased manual dexterity and decreased strength and had 
significant effects on his occupational activities.  Also noted 
were mild to moderate affects on usual daily activities.   

The Board notes that Diagnostic Codes 5214 and 5215 cannot, on 
their face, provide for a higher evaluation, including greater 
than 10 percent as the Veteran's left wrist disability has not 
manifested by ankylosis, palmar flexion in line with the forearm 
or dorsiflexion less than 15 degrees.  No such findings have been 
found on repeated examination.  Nevertheless, the Veteran has 
consistently reported pain with the use of this wrist, which has 
caused him difficulty with the use thereof.  Based on that 
evidence, and after affording the Veteran the benefit of any 
remaining doubt, the Board finds that the functional loss due to 
pain associated with the Veteran's left wrist disability is 
sufficient to warrant a rating of 10 percent for the entire 
period involved in the present appeal.  38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260; DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (Painful motion with the joint or 
periarticular pathology, which produces disability, warrants the 
minimum compensation).  Accordingly, a 10 percent evaluation is 
granted effective the day following the Veteran's discharge.  38 
U.S.C.A. § 5110(b)(1).  These findings have been consistent 
throughout the relevant period.  Fenderson, supra.

Left Knee Patellofemoral Syndrome

As noted above, the Veteran was afforded a VA examination in 
August 2006.  At the time of this examination, it was noted that 
the Veteran developed left knee pain with running, climbing and 
bending while in service.  He then reported that he continued to 
have moderate pain in the knee when he ran.  Review of symptoms 
pertaining to the musculoskeletal system showed no muscle or 
joint symptoms and that no assistive aids were needed for 
walking.  Flexion of the left knee was from zero to 145 degrees 
and extension was to zero degrees.  Passive motion was unchanged.  
There was no pain with range of motion and there was no 
additional limitation of motion on repetitive use of the joint 
due to pain, fatigue, weakness or lack of endurance.  Left knee 
patella femoral syndrome was assessed and the examiner found no 
significant effects on the Veteran's usual occupation.  Mild 
effects on sports and exercise were noted, however.  

In a March 2007 statement the Veteran related that his left knee 
had been giving him problems for a long time.  He related that he 
first hurt this knee early in his military career and did not 
seek treatment for this condition for quite some time, which 
resulted in him ultimately being unable to walk on it at all with 
extreme pain and swelling.  He reported that he had constant pain 
in this knee, as well as trouble with standing up after squatting 
and that it sometimes "gave out" on him.  In an April 2007 
statement he related that his job required him to stand for long 
periods of time, which gave him pain in his knee.  

In March 2009 the Veteran was once again provided a VA 
examination.  At this time, the Veteran reported that cold 
weather caused pain in the left knee.  He reported that the knee 
was "OK" going up and down stairs and that the knee became 
stiff and painful with working a 12 plus hour work day.  He 
reported relief with squatting and that the left knee would pop 
with motion.  He denied any recurrence of swelling.  

Examination of the knee showed no deformity, giving way, 
instability, weakness, incoordination, decreased speed of joint 
motion, locking or effusion.  Pain and stiffness were noted on 
examination.  There were no flare-ups or symptoms of 
inflammation.  The condition did not affect the motion of the 
joint.  The Veteran used no assistive devices to walk and had no 
such limitation, but he did have problems standing.  His gait was 
normal.  There was no evidence of abnormal weight bearing.  
Patellar grinding was noted, but no other abnormalities.  Flexion 
was from zero to 130 degrees.  Extension was to zero.  There was 
no objective evidence of pain following repetitive motion and 
there was no additional limitation after 3 repetitions.  The 
examiner noted mild effects on chores and shopping and moderate 
effects on sports and exercise caused by this condition, assessed 
as patellofemoral syndrome of the left knee.  

Based on the foregoing evidence, and after affording the Veteran 
the benefit of any the doubt, the Board finds that the functional 
loss due to pain associated with the Veteran's left knee 
disability is sufficient to warrant a rating of 10 percent for 
the entire period involved in the present appeal.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260; 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (Painful motion with the 
joint or periarticular pathology, which produces disability, 
warrants the minimum compensation).  Accordingly, a 10 percent 
evaluation is granted.  The Board will now consider whether an 
evaluation in excess thereof is warranted.  

Initially, the Board points out that Diagnostic Codes 5256, 5257, 
5258, 5259, 5262 and 5263 cannot provide for a higher evaluation.  
As outlined above, ankylosis, recurrent subluxation or 
instability, and dislocated semilunar cartilage have not been 
demonstrated on objective examination, although the Board 
acknowledges the Veteran's complaints of giving way.  No 
impairment of the tibia and fibula has been demonstrated. Genu 
recurvatum has not been shown.  The assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).

The Board acknowledges the Veteran's complaints of giving way of 
the left knee and difficulties with prolonged standing and 
running.  However, repeated VA examination showed no instability 
and the Veteran requires no devices to assist in ambulation.  
Subluxation has never been shown.  Subluxation is "incomplete or 
partial dislocation."  Antonian v. Brown, 4 Vet. App. 179, 182 
(1993).  Accordingly, the Board finds that the greater weight of 
probative evidence is against finding that the left knee has 
demonstrated subluxation or lateral instability warranting a 
separate 10 percent evaluation.

In order to attain evaluations in excess of 10 percent for the 
left knee, the criteria for such an evaluation must be met under 
either Diagnostic Code 5260 or 5261, which provide for evaluation 
of limitation of flexion and extension, respectively.  In this 
regard, the Board has also considered the DeLuca factors, such as 
additional limitation of motion resulting from symptoms such as 
pain on motion or fatigability.  However, even taking such 
factors into account, the evidence has never shown flexion 
limited to 30 degrees or less or extension limited to 15 degrees 
or more.  Accordingly, as the evidence has never shown flexion 
limited to 30 degrees or less or extension limited to 15 degrees 
or more, an evaluation in excess of 10 percent is not warranted.  
Fenderson, supra.

Extraschedular Consideration

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2010).  An exceptional case is said to include 
such factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the Veteran's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluations are inadequate.  The Board 
believes that a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disabilities 
with the established criteria shows that the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Accordingly, the criteria reasonably describe 
the severity of the Veteran's service-connected disabilities. 

In short, there is nothing in the record to indicate that the 
service-connected cluster headaches present an unusual disability 
picture so as to warrant consideration of an extraschedular 
evaluation.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  The Board, therefore, has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial evaluation of 30 percent, but no 
greater, is granted for traumatic positional vertigo, subject to 
the laws and regulations governing the award of monetary 
benefits.  

Effective the day following the Veteran's discharge, entitlement 
to an initial 10 percent, but no greater, evaluation for left 
wrist strain with history of scapholunate is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.

Entitlement to an initial evaluation of 10 percent, but no 
greater, is warranted for left knee patellofemoral syndrome, 
subject to the laws and regulations governing the award of 
monetary benefits.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


